6. Transparency in regional policy and its funding (
- Before the vote:
rapporteur. - (EL) Mr President, ladies and gentlemen, the incentive for this report on transparency in regional policy and its funding was the fact that the full disclosure of EU fund recipients enables public participation in a meaningful debate on how European public money is spent. This is necessary for the functioning of democracy at European level.
This report, which was allocated to me by the Committee on Regional Development, contains recommendations which should be included in future regulations on the Structural Funds, such as the provision of additional information needed when publishing lists of recipients and sufficiently binding rules for partnership.
Other proposals which can be implemented within the framework of current cohesion programmes are, for example:
the definition by the Commission of a more detailed and prescriptive format specifying the structure, form and content of the information to be provided;
also, linking the European transparency initiative with the new financial controls and auditing;
a tougher line by auditors on communication and information requirements, including 'naming and shaming' and the use of financial corrections in confirmed cases of fraud;
closer involvement of regional and local authorities and other relevant partners in all the phases of cohesion programming and implementation and full access for them to all project documentation;
more guidance from the Commission on how to put the partnership clause into practice under current programmes and improving transparency in respect of EU funding of major projects.
I should like once again to thank the shadow rapporteurs from the other political groups for this final text which we were able to achieve.